DETAILED ACTION 
The present application, filed on 5/21/2021 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 21-40 are pending and have been considered below. 



Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21-40 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 21, Claim 28 and Claim 36 and the therefrom dependent claims are directed respectively to a computer implemented method, to a system and to computer executable instructions stored on a non-transitory storage medium. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 21, (which is repeated in Claims 28, 36) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: defining a baseline for a qualified request; detecting a threshold change below the baseline for the qualified request; modifying at least one parameter in a first response to the request for the promotional content. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations mentally or manually, but for the recitation of generic computer components. That is, other than reciting generic computer components, nothing in the claim element precludes the steps from practically being performed mentally or manually by a human. For example, “defining a baseline for a qualified request”, as drafted, in the context of this claim, encompasses the user manually or mentally setting a limit. Similarly, “detecting a threshold change below the baseline for the qualified request”, as drafted, in the context of this claim, encompasses the user manually or mentally comparing a value to the limit. Further, “modifying at least one parameter in a first response to the request”, as drafted, in the context of this claim, encompasses the user manually or mentally taking an action based on the result of the previously made comparison. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.   

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: identifying requests for promotional content; identifying qualified requests and non-qualified requests from the requests for the promotional content. 
When considered individually, these additional claim elements represent general identification claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the qualified request; the non-qualified request. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. storage; processor are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: identifying requests for promotional content; identifying qualified requests and non-qualified requests from the requests for the promotional content. 
When considered individually, these additional claim elements represent general identification claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the qualified request; the non-qualified request. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: storage; processor. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 22 (which is repeated in Claim 29) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: attributing the threshold change in the baseline. When considered individually, these additional claim elements represent general calculation claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 23 (which is repeated in Claims 30, 37) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: monitoring the qualified request; determining that the qualified request per unique requesting application metric has increased; responding to future requests. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations mentally or manually, but for the recitation of generic computer components. That is, other than reciting “by the one or more processors,” nothing in the claim element precludes the steps from practically being performed mentally or manually by a human. For example, “monitoring the qualified request”, as drafted, in the context of this claim, encompasses the user manually or mentally observing the requests. Similarly, “determining that the qualified request per unique requesting application metric has increased”, as drafted, in the context of this claim, encompasses the user manually or mentally deciding about the nature of the requests. Further, “responding to future requests”, as drafted, in the context of this claim, encompasses the user manually or mentally taking action based on the nature of the requests. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas.
Dependent Claim 24 (which is repeated in Claims 31, 38) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: monitoring the qualified request; determining that the qualified request per unique requesting application metric has not increased; responding to future requests. The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers performance of the limitations mentally or manually, but for the recitation of generic computer components. That is, other than reciting “by the one or more processors,” nothing in the claim element precludes the steps from practically being performed mentally or manually by a human. For example, “monitoring the qualified request”, as drafted, in the context of this claim, encompasses the user manually or mentally observing the requests. Similarly, “determining that the qualified request per unique requesting application metric has not increased”, as drafted, in the context of this claim, encompasses the user manually or mentally deciding about the nature of the requests. Further, “responding to future requests”, as drafted, in the context of this claim, encompasses the user manually or mentally taking action based on the nature of the requests. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components, then it falls within the “Mental Processes – Concepts Performed in the Human Mind (e.g. observation, evaluation, judgement, opinion)” grouping of abstract ideas.
Dependent Claim 25 (which is repeated in Claims 32, 39) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: attributing the threshold change; notifying a publisher. When considered individually, these additional claim elements represent general calculation and transmission claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 26 (which is repeated in Claim 33) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: iteratively selecting a remediation action; iteratively determining whether the remediation action remediates the change in the qualified request. When considered individually, these additional claim elements are comparable to “sorting information” i.e. comparing data “performing repetitive calculations”, which has been recognized by a controlling court as "well-understood, routine and conventional computing functions" when claimed generically as they are in these dependent claims. (MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  
Dependent Claim 27 (which is repeated in Claims 34, 40) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: determining that the threshold change in the baseline for the qualified request per unique requesting application metric is caused by requests from an outdated application; determining to not respond to the request for the promotional content when the request is on behalf of an outdated application. When considered individually, these additional claim elements represent receipt and transmission claim elements conditioned by a result form a previous operation that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 35 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: increasing a value of a bid. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.  

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig6A and [0048]-[0056], including among others: input device; output device; communication interface; cache; processor; storage device; ram, rom, memory. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 21-40 are rejected under 35 USC 101 as being directed to non-statutory subject matter.



Claims 21-27 are rejected under 35 U.S.C 101 because the claimed invention is directed to nonstatutory subject matter. 
Claims 21-27 are directed to a method as a series of mental steps.  In order for a series of steps to be considered a proper process under § 101, a claimed process must either: (1) be tied to a particular machine (such as a particular apparatus) or (2) transform underlying subject matter (such as an article or materials).  Diamond v. Diehr, 450 U.S. 175, 184 (1981); Parker v. Flook, 437 U.S. 584, 588 n.9 (1978); Gottschalk v. Benson, 409 U.S. 63, 70 (1972).  
Thus, to qualify as patent eligible, these processes must positively recite the particular machine to which it is tied (e.g., by identifying the apparatus that accomplishes the method steps), or positively recite the subject matter that is being transformed (e.g., by identifying the product or material that is changed to a different state).  
Claims 21-27 identify neither the apparatus performing the recited steps nor any transformation of underlying materials, and accordingly are directed to non-statutory subject matter.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 21-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Juhasz (US 2016/0162934), in view of Liu et al (US 2021/0195374).  
Regarding Claims 21, 28, 36 – Juhasz discloses: A method comprising: 
	identifying requests for promotional content that are received from applications through a mediation layer by an advertising network; {see at least fig2, rc250, [0057] ad call (request) goes to market analysis system}    
	defining a baseline for a qualified request per unique requesting application metric; {see at least fig3, [0057]-[0058] bottom level, middle level, top level, floor testing ranges (reads on baseline for qualifying requests}    
	detecting a threshold change below the baseline for the qualified request per unique requesting application metric; and {see at least fig3, [0058]-[0060] first min price floor, second min price floor, third min price floor (reads on reads on threshold change based on profit, which reads on eCPM); Table 1A, Table 1B, [0087]-[0090]; fig6, [0083]-[0090] changing min floor price}    
in response to the detecting the threshold change in the baseline for the qualified request per unique requesting application metric,   
	modifying at least one parameter in a first response to the request for the promotional content as compared to a previous response provided to the mediation layer. {see at least fig3, Part B, [0068] floor price is modified between levels; fig5, rc508, [0079] adjusting floor prices (reads on modifying parameter); fig6, [0083]-[0090] modifying the minimum floor price (reads on modifying parameter)}    

Juhasz does not disclose, however, Liu discloses: 
	identifying qualified requests and non-qualified requests from the requests for the promotional content, wherein a request is a qualified request when it complies with at least a set of rules and is non-qualified when it does not comply with the at least the set of rules; {see at least fig2, rc210, rc220, [0069] user requests, eligible requests}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Juhasz to include the elements of Liu.  One would have been motivated to do so, in order to weed out the non-qualifying requests upfront to save computing resources.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Juhasz evidently discloses optimizing a promotional content campaign.  Liu is merely relied upon to illustrate the functionality of telling apart qualifying from non-qualifying requests in the same or similar context.  As best understood by Examiner, since both optimizing a promotional content campaign, as well as telling apart qualifying from non-qualifying requests are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Juhasz, as well as Liu would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Juhasz / Liu.

Regarding Claims 22, 29 – Juhasz, Liu discloses the limitations of Claims 21, 28. Juhasz further discloses:  
	attributing the threshold change in the baseline for the qualified request per unique requesting application to the mediation layer between the requesting applications and a promotional content provider. {see at least fig4A, fig4B, [0070]-[0075] the floor pricing change (reads on threshold change) is attributed}    

Regarding Claims 23, 30, 37 – Juhasz, Liu discloses the limitations of Claims 21, 28, 36. Liu further discloses:  after the modifying the at least one parameter in the first response to the request for the promotional content, 
	monitoring the qualified request per unique requesting application metric; {see at least fig2, rc210, rc220, [0069] user requests, eligible requests}      
	determining that the qualified request per unique requesting application metric has increased above the baseline for the qualified request per unique requesting application metric; and {see at least [0025]-[0030] pacing different parameters, including budget (reads on application campaign metric); fig5, rc550, rc560, [0101]-[0112] over delivery}    
	responding to future requests with the at least one parameter maintained as modified in the first response. {see at least [0025]-[0030] pacing and delivery pace are unchanged (reads on maintaining parameters}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Juhasz, Liu to include additional elements of Liu.  One would have been motivated to do so, in order to make the appropriate decision for the next step.  In the instant case, Juhasz, Liu evidently discloses optimizing a promotional content campaign.  Liu is merely relied upon to illustrate the additional functionality of the metric has increased above the baseline in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  


Regarding Claims 24, 31, 38 – Juhasz, Liu discloses the limitations of Claims 21, 28, 36. Liu further discloses:  after the modifying the at least one parameter in the first response to the request for the promotional content, 
	monitoring the qualified request per unique requesting application metric; {see at least fig2, rc210, rc220, [0069] user requests, eligible requests}      
	determining that the qualified request per unique requesting application metric has not increased above the baseline for the qualified request per unique requesting application metric; and {see at least [0025]-[0030] pacing different parameters, including budget (reads on application campaign metric); fig5, rc550, rc560, [0101]-[0112] over delivery}      
	responding to future requests with the at least one parameter being further increased relative to the first response. {see at least fig5, rc550, rc560, [0101]-[0112] over delivery; taking mitigating action (reads on modifying (e.g. increasing) parameter}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Juhasz, Liu to include additional elements of Liu.  One would have been motivated to do so, in order to make the appropriate decision for the next step.  In the instant case, Juhasz, Liu evidently discloses optimizing a promotional content campaign.  Liu is merely relied upon to illustrate the additional functionality of the metric has not increased above the baseline in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.   

Regarding Claims 25, 32, 39 – Juhasz, Liu discloses the limitations of Claims 21, 28, 36. Liu further discloses:  
	wherein the at least the set of rules for which the non-qualified requests do not comply is provided by a promotional content provider, and {see at least [0025]-[0030] pacing (reads on set of rules is not respected (reads on non-compliant}    
wherein the method further comprises: 
	attributing the threshold change in the qualified request per unique requesting application metric to an increased incidence of the unique requesting application requesting the promotional content in a manner that violates the at least the set of rules provided by the promotional content provider; and {see at least [0085]-[0094] Type I Over-Delivery, Type II Over-Delivery; [0095]-[0101]}    
	notifying a publisher that the non-qualified requests of the unique requesting application violates the at least the set of rules. {see at least fig5, rc560, [0107] promoting a user (reads on notifying publisher)}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Juhasz, Liu to include additional elements of Liu.  One would have been motivated to do so, in order to notify the publisher (user) about non-compliance.  In the instant case, Juhasz, Liu evidently discloses optimizing a promotional content campaign.  Liu is merely relied upon to illustrate the additional functionality of YY in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claims 26, 33 – Juhasz, Liu discloses the limitations of Claims 21, 28. Liu further discloses:  in response to the detecting the threshold change in the baseline for the qualified request per unique requesting application metric, 
	iteratively selecting a remediation action; and iteratively determining whether the remediation action remediates the change in the qualified request per unique requesting application metric. {see at least fig5, rc510, rc530, rc550, rc560 [0105]-[0112] loops (reads on iterations) for remediations}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Juhasz, Liu to include additional elements of Liu.  One would have been motivated to do so, in order to remedy the situation step by step.  In the instant case, Juhasz, Liu evidently discloses optimizing a promotional content campaign.  Liu is merely relied upon to illustrate the additional functionality of iteratively making adjustments in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claims 27, 34, 40 – Juhasz, Liu discloses the limitations of Claims 21, 28, 36. Liu further discloses:  
	determining that the threshold change in the baseline for the qualified request per unique requesting application metric is caused by requests from an outdated application; {see at least [0119] content requests during the period of time the campaign is eligible (reads on qualifying requests)}    
	determining to not respond to the request for the promotional content when the request is on behalf of an outdated application. {see at least [0119] content requests during the period of time the campaign is eligible (reads on qualifying requests); based on the broadest reasonable interpretation requirement (MPEP 2111), requests outside the validity period are not considered)}     

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Juhasz, Liu to include additional elements of Liu.  One would have been motivated to do so, in order to save computational resources.  In the instant case, Juhasz, Liu evidently discloses optimizing a promotional content campaign.  Liu is merely relied upon to illustrate the additional functionality of outdated applications in the same or similar context. Since the subject matter is merely a combination of old elements, and in the combination each element would have performed the same function it performed separately, one having ordinary skill in the art before the effective filing date would have recognized that the results of the combination were predictable.  

Regarding Claims 35 – Juhasz, Liu discloses the limitations of Claims 28. Juhasz further discloses: wherein the modification the at least one parameters includes 
increasing a value of a bid to present the promotional content sent to the unique requesting application. {see at least fig6, rc1601, [0113] … floor prices by which bids are processed; fig3, [0058]-[0060] first min price floor, second min price floor, third min price floor (reads on reads on threshold change based on profit, which reads on eCPM); Table 1A, Table 1B, [0087]-[0090]; fig6, [0083]-[0090] changing min floor price}    



The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  


Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.     
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Center system.  Status information for published applications may be obtained from Patent Center information webpage. Status information for unpublished applications is available through Patent Center information webpage only.  For more information about the Patent Center, see https://patentcenter.uspto.gov. Should you have questions on access to the Patent Center, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622